DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Claims 1 and 42-60 are pending.

     Claims 2-41 have been canceled previously.

                                                  REASONS FOR ALLOWANCE

3.  The following is an Examiner's Statement of Reasons for Allowance:  

    The terminal disclaimer, filed 02/18/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent Nos, 8,895,010 (1449; #F); 9,228,018 (1449; G), 9,765,150 (1449; #J) and 10,196,451 (1449; #A) has been accepted. 
    The terminal disclaimer has been recorded.

     As indicated previously herein and in the priority USSN 13/650,493, now U.S. Patent No. 8,895,010 and USSN 14/510,474, now U.S. Patent No. 9,228,018 , USSN 14/950,949, now U.S. Patent No.9,765,150 and USSN 15/668,305, now U.S. Patent No. 10,196,451;
    due to high polymorphism of antibodies; the species of the claimed anti-CD40L antibody polypeptide is deemed structurally distinct on the primary amino acid basis.

     The claimed anti-CD40L antibody polypeptide does not appear to be known or taught in the prior art.

    The prior art neither suggest or teaches particular anti-CD40L antibody polypeptide having the exact chemical structure of the claimed anti-CD40L antibody polypeptide.

    In turn, the claimed methods of treating immune diseases by administering the claimed anti-CD40L antibody polypeptide is deemed free of the prior art.

     Accordingly the claims of this application are deemed allowable.
    
4.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."







     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
February 26, 2021